Name: Commission Implementing Regulation (EU) NoÃ 399/2012 of 7Ã May 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  miscellaneous industries
 Date Published: nan

 11.5.2012 EN Official Journal of the European Union L 124/11 COMMISSION IMPLEMENTING REGULATION (EU) No 399/2012 of 7 May 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which is not in accordance with this Regulation, can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An unassembled article, (so-called "safety net for trampoline") comprising:  a net with 6 snap closures,  6 upper metal bars with cellular plastic covering,  6 lower metal bars with cellular plastic covering and welded mounting brackets,  12 rubber bands with hooks,  12 screws with locking nuts. Each upper bar is to be fitted to the lower bar which is then fastened to the legs of the trampoline using the screws and locking nuts. The net is sewn into the shape of a cylinder and it comes in a size to fit a specific trampoline. The net has an entrance opening that can be closed by a zipper. The snap closures on the upper part of the net are to be fastened to the top end of the metal bars. The rubber bands with hooks are used to fasten the bottom of the net to the frame of the trampoline. 9506 91 90 Classification is determined by General Rules 1, 2 (a) and 6 for the interpretation of the Combined Nomenclature, Note 1 (t) to Section XI, Note 3 to Chapter 95 and by the wording of CN codes 9506, 9506 91 and 9506 91 90. Given its shape and characteristics, in particular the fact that it is ready to be installed onto a specific trampoline due to the presence of the metal bars, screws, nuts, snap closures and rubber bands with hooks, the safety net is suitable for use solely with the appropriate trampoline (see Note 3 to Chapter 95). The safety net is therefore to be considered as an accessory to an article for general physical exercise of heading 9506. Classification under heading 5608 as other made up nets is excluded, as articles of Chapter 95 are excluded from Section XI (see Note 1 (t) to Section XI). The safety net for trampoline is therefore to be classified under CN code 9506 91 90 as other articles and equipment for general physical exercise, gymnastics or athletics.